         Case 1:17-cv-00970-RAH Document 92 Filed 11/23/20 Page 1 of 2




          In the United States Court of Federal Claims
                                         No. 17-970C
                                  Filed: November 23, 2020
                                  NOT FOR PUBLICATION


 ALTAIR GLOBAL CREDIT
 OPPORTUNITIES FUND (A), LLC,
 ANDALUSIAN GLOBAL DESIGNATED
 ACTIVITY COMPANY, CROWN
 MANAGED ACCOUNTS FOR AND ON
 BEHALF OF CROWN/PW SP,
 GLENDON OPPORTUNITIES FUND,
 L.P., LMA SPC FOR AND ON BEHALF
 OF MAP 98 SEGREGATED
 PORTFOLIO, MASON CAPITAL
 MASTER FUND LP, NOKOTA CAPITAL
 MASTER FUND, L.P., OAKTREE-
 FORREST MULTI-STRATEGY, LLC
 (SERIES B), OAKTREE
 OPPORTUNITIES FUND IX, L.P.,
 OAKTREE OPPORTUNITIES FUND IX
 (PARALLEL 2), L.P., OAKTREE VALUE
 OPPORTUNITIES FUND, L.P., OCEANA
 MASTER FUND LTD, OCHER ROSE,
 L.L.C., PENTWATER MERGER
 ARBITRAGE MASTER FUND LTD.,
 PWCM MASTER FUND LTD, AND SV
 CREDIT, L.P.,

                    Plaintiffs,

 v.

 UNITED STATES,

                    Defendant.


                                          ORDER

        For the reasons provided in the Memorandum Opinion filed concurrently with this Order,
the defendant’s motion to dismiss (ECF 79) is GRANTED. The first claim of the plaintiffs’
Second Amended Complaint (ECF 76) is DISMISSED pursuant to Rule 12(b)(1) of the Rules of
the Court of Federal Claims (“RCFC”), and the second and third claims of the Second Amended
Complaint are DISMISSED pursuant to RCFC 12(b)(6).
 Case 1:17-cv-00970-RAH Document 92 Filed 11/23/20 Page 2 of 2




The defendant’s motion for partial summary judgment (ECF 82) is DENIED as moot.

The Clerk is DIRECTED to enter judgment for the defendant.

No costs are awarded.

It is so ORDERED.

                                                  s/ Richard A. Hertling
                                                  Richard A. Hertling
                                                  Judge
